Citation Nr: 9926394	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of anterior cruciate ligament (ACL) reconstruction 
of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
chronic tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1988 to November 
1990.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a December 1994 rating 
decision of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA), that denied the 
veteran's claims for entitlement to increased evaluations for 
his service-connected right and left knee disabilities.  The 
case was remanded to the Regional Office (RO) for further 
development by the Board in June 1997.  The requested 
development was accomplished, the RO continued the denial of 
the veteran's claims, and the case has been returned to the 
Board for resolution on the merits.  


FINDINGS OF FACT

1.  The service-connected residuals of ACL reconstruction of 
the right knee are manifest by subjective complaints of pain, 
locking up, and instability; and objective findings of 
limitation of flexion to 104 degrees, some lateral 
instability, and limitation of function due to pain.

2.  The service-connected tendonitis of the left knee is 
manifest by subjective complaints of pain, instability, and 
locking up; and no objective findings other than limitation 
of flexion to 124 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
no higher, for postoperative residuals of an ACL 
reconstruction of the right knee, have been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (1998).

2.  The criteria for a compensable rating for chronic 
tendonitis of the left knee, have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination and radiological evaluation was performed 
pursuant to the appellant's claims for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  This case has been remanded for further 
development.  The Board concludes that all facts pertinent to 
the plausible claims have been developed, to the extent 
possible.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A review of service medical records shows that the veteran 
complained of pain in both knees in November 1989; assessment 
was chronic ACL insufficiency, right worse than left.  He 
underwent an ACL reconstruction of the right knee in March 
1990, and was placed in a knee rehabilitation program, 
postoperatively.  An assessment of left patellar tendonitis 
was made in July 1990.  The September 1990 Medical Evaluation 
board (MEB) Report revealed that the veteran was referred to 
a Physical Evaluation Board (PEB) for consideration of 
medical discharge.  The diagnoses were:  1) instability of 
the right knee, as evidenced by positive pivot shift, as well 
as a positive Drawer and Lachman's sign; and 2) bilateral 
anterior knee pain, as greater on the left, and probably 
secondary to overuse.  On examination in October 1990, he 
complained of very minimal right anterior knee pain; 
objectively, he had range of motion from 0 to 145 degrees 
with excellent stability and no evidence of effusion.  There 
was also positive Lachman's sign and slight, positive 
anatomical dead space.  The diagnosis was status post right 
ACL reconstruction.  

The veteran was medically discharged from service in November 
1990, and subsequently submitted a claim for service 
connection for his right knee disability.  By rating decision 
dated November 1990, the RO awarded service connection for 
status post ACL reconstruction of the right knee, and 
assigned a 10 percent disability rating.  Thereafter, by 
rating decision dated March 1991, the RO awarded service 
connection for left knee tendonitis, and assigned a 
noncompensable disability rating.  

VA outpatient treatment records dated from January 1991 to 
August 1994, show that the veteran was seen several times 
each year for complaint of continuous bilateral knee pain 
and, in 1994, occasional "locking up" as well.  
Objectively, the veteran was at times noted to have minimal 
effusion in knees; in March and August 1994 laxity was noted 
in both knees.  

VA medical examination report dated November 1994, noted 
subjective complaint of bilateral knee pain and occasional 
giving way of both knees.  Physical examination revealed no 
evidence of subluxation, lateral instability, swelling or 
deformity.  Range of motion of each knee was recorded as 
flexion to 126 degrees, extension to 0 degrees, rotation to 0 
degrees, abduction to 0 degrees, and adduction to 0 degrees.  
The relevant diagnoses were:  1) old postoperative anterior 
cruciate ligament repair right knee with traumatic arthritis; 
and 2) fibromyositis of left knee.

VA Radiographic reports dated in November 1994, note that x-
rays of both knees revealed normal left knee and no 
abnormality of the right knee other than status post two 
screw placements.  The findings as to the right knee were 
also consistent with earlier x-rays of the right knee 
recorded on VA radiographic reports dated January 1993 and 
March 1994.

Thereafter, the veteran submitted several written statements 
contending, in essence, that he experienced a "great deal of 
pain" in both knees.  He also experienced locking up of both 
knees, worse on the right.  He could not stand, sit, or walk 
for any length of time without the right knee locking.  He 
also complained that his knee problems interfered with his 
ability to perform his job as a barber.  

Following the Board's Remand for further development in June 
1997, the veteran was afforded a VA joints examination in May 
1998.  The examiner noted that the veteran's claims folder 
was reviewed prior to examination.  Subjective complaints 
included bilateral knee pain and locking up, precipitated by 
prolonged standing and weather.  The veteran also explained 
that he was a barber and his knees interfered with his job.  
He also stated that he occasionally wore an elastic knee 
brace on the right.  Objective findings included a 15 cm 
surgical scar on the right with moderate lateral instability 
on the right; and no evidence of painful motion, edema, 
effusion, weakness, tenderness, redness, heat, or guarding of 
movement.  Range of motion on the right was 104 degrees 
flexion to 0 degrees extension; and on the left 124 flexion 
to 0 degrees extension.  The examiner also observed that the 
veteran walked well without limp or appliance.  The diagnosis 
was:  degenerative joint disease, knees, bilateral, worse on 
the right with loss of function due to pain.  

The examiner also commented that x-rays did show evidence of 
traumatic arthritis on the right knee with screws; however, 
he would reevaluate after current films were made.  The 
examiner further opined that the veteran did not have excess 
fatigability, incoordination, weakened movement or functional 
limitations.  However, the examiner also stated that "[h]e 
does have some functional limitations, but I do not believe 
that they constitute a major problem.  It does affect his 
ordinary activity of barbering and his recreational 
activity."

Recent correspondence from the veteran indicates that he 
wears a brace on his right knee when he works or performs any 
physical activity.  He also stated that his right knee "pops 
and tends to give way" while performing his occupational 
duties.  He also noted that as his right knee worsened he had 
to use his left knee more for support; he believed this had 
caused an increased in disability in his service-connected 
left knee disability as well.

Increased rating for postoperative residuals of right knee 
disability

The appellant's residuals of a right knee injury are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5257 for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  Diagnostic Code 5257 provides a 
10 percent rating for slight symptoms, a 20 percent rating 
for moderate symptoms, and a 30 percent rating for severe 
symptoms. Id.  The medical evidence shows some evidence of 
instability in the right knee but normal ambulation without 
device.  However, for the reasons discussed below, the Board 
believes that the current rating for the service-connected 
right knee disorder is more properly 20 percent.  

The Board has also considered the application of other 
Diagnostic Codes.  Separate ratings can be granted based on 
limitation of motion apart from a rating based on Diagnostic 
Code 5257 for instability.  VAOPGCPREC 23-97 (July 1, 1997).  
Where limitation of motion of a major joint like the knee is 
noncompensable under the applicable Diagnostic Codes for 
limitation of motion and arthritis is confirmed by X-ray, "a 
rating of 10 pct is for application for each such major joint 
. . . affected by limitation of motion." 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The recent VA examination of May 1998 
showed that the veteran has slight limitation of motion of 
the right knee measured as 104 degrees flexion to 0 degrees 
extension.  The Board also notes that the veteran has been 
diagnosed, based on clinical findings, to have traumatic 
arthritis of the right knee; however, this diagnosis has not 
been confirmed by x-ray.  Review of x-ray reports from 1993 
to 1998 failed to confirm the existence of arthritis.  Given 
these facts, the Board finds that the veteran's right knee 
disorder should not be separately rated 10 percent disabling 
for limitation of motion with arthritis substantiated by X-
ray findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
For a compensable, or 10 percent, evaluation extension of the 
knee must be limited to 10 degrees.  During the recent May 
1998 examination, the veteran's range of motion of the knee 
was 0 degrees extension.  As the recent evidence does not 
show that veteran's extension of the knee is limited, an 
increased rating is not warranted under Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  The medical evidence reveals that the veteran's range of 
motion of the knee without pain was 104 degrees.  This fact, 
leads to the conclusion that an increased rating is not 
warranted under Diagnostic Code 5260.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service- 
connected right knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

In addition, the Board has considered the application of 38 
C.F.R. §§ 4.40 (consider "functional loss" "due to pain"), 
and 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As discussed below, the Board finds 
that an increased rating is warranted when these regulations 
concerning pain are considered.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Based on a review of the 
entire evidence of record, the Board finds that a disability 
evaluation in excess of 10 percent is warranted in this case.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the evidence warrants a 20 percent rating in this 
case.  In reaching this determination, the Board has taken 
into account the veteran's complaints of pain as well as the 
fact that the VA examiner's diagnosis in May 1998 included 
limitation of motion due to pain.  The Board also notes the 
veteran's recently submitted statement that indicates he now 
wears a brace, provided by the VA, on his right knee.  The 
Board does not find that a rating greater than 20 percent is 
supported by the medical evidence of record.  There is no 
medical evidence that the veteran's right knee symptomatology 
meets the criteria for a disability evaluation of 20 percent 
or more under the various Diagnostic Codes described above.  

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b) (1998).  The evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected right knee disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  The most recent evidence of record continues to 
show that the veteran is employed as a barber and although 
his service-connected disability requires him to sit down 
sometimes, there is no evidence of marked interference with 
employment.  

Thus, resolving all doubt in favor of the veteran, it is the 
Board's determination that an increased rating, to 20 
percent, is warranted for postoperative residuals of ACL 
reconstruction of the right knee.


Chronic tendonitis of the left knee

The appellant's left knee disorder is currently evaluated as 
noncompensable under Diagnostic Code 5257 for impairment of 
the knee manifested by recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
As noted above, Diagnostic Code 5257 provides a 10 percent 
rating for slight symptoms, a 20 percent rating for moderate 
symptoms, and a 30 percent rating for severe symptoms. Id.  
Additionally, 38 C.F.R. § 4.31 provides that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (1998).

Recent VA examination revealed no objective findings of 
either subluxation or lateral instability.  Furthermore, 
although the VA examiner diagnosed degenerative joint disease 
of both knees, this diagnosis has not been confirmed by x-ray 
evidence.  Both VA x-ray reports of November 1994 and May 
1998 found the left knee to be normal.  Thus, the Board finds 
that a compensable evaluation is not warranted under 
Diagnostic Code 5257; furthermore, a separate 10 percent 
rating is not warranted for limitation of motion with 
arthritis substantiated by X-ray findings.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1998).

As the recent evidence does not show that veteran's extension 
of the knee is limited, a compensable rating is not warranted 
under Diagnostic Code 5261.  Furthermore, flexion is not 
limited to the degree necessary for a compensable evaluation 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Codes 5260, 
5261 (1998).

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service- 
connected left knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.  

The Board has also considered the possibility of a higher 
evaluation based on increased disability due to pain.  
However, it is noted that there are no objective medical 
findings to support a higher evaluation on this basis for the 
left knee disability.  During the recent VA examination, the 
medical examiner found no objective symptomatology other than 
very slightly reduced range of motion of 124 degrees flexion.  
Furthermore, unlike the right knee, there is no medical 
evidence of increased limitation of function of the left knee 
due to pain.  Absent current medical evidence of increased 
disability due to pain, a higher evaluation for the left knee 
is not warranted based on 38 C.F.R. §§ 4.40 or 4.45 (1998).

Accordingly, the Board finds that a compensable evaluation is 
not warranted under the regulations for the veteran's 
service-connected left knee disorder.  Furthermore, the Board 
finds no basis for an award of a compensable evaluation on an 
extraschedular basis for the same reasons as set forth above 
for the veteran's service-connected right knee disability.


ORDER

An increased evaluation of 20 percent, but no higher, for 
postoperative residuals of anterior cruciate ligament 
reconstruction of the right knee, is granted 

A compensable evaluation for chronic tendonitis of the left 
knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


